IN THE SUPREME COURT OF NORTH CAROLINA
                                   No. 33PA14
                             Filed 19 December 2014
NORTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY, INC.

             v.
WADE H. PASCHAL, JR., Guardian ad litem for Harley Jessup; REGGIE
JESSUP; RANDALL COLLINS JESSUP; and THURMAN JESSUP



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a          unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 752 S.E.2d 775 (2014), affirming

an order entered on 30 November 2012 and reversing and remanding an order of

summary judgment entered on 6 December 2012, both by Judge G. Wayne

Abernathy in Superior Court, Wake County. Heard in the Supreme Court on 18

November 2014.


      Haywood, Denny & Miller, L.L.P., by Robert E. Levin, for plaintiff-appellant.

      Moody, Williams, Roper & Lee, LLP, by C. Todd Roper, for defendant-
      appellees Harley, Thurman, and Reggie Jessup.

      Kluttz, Reamer, Hayes, Randolph, & Adkins, L.L.P., by Michael S. Adkins;
      and Maginnis Law, PLLC, by T. Shawn Howard, for North Carolina
      Advocates for Justice, amicus curiae.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.